Case 1:16-cv-00671-RM-NRN Document 301 Filed 07/03/19 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             JUDGE RAYMOND P. MOORE

  Courtroom Deputy: Cathy Pearson                              Date: July 3, 2019
  Court Reporter:   Janet Coppock

  CASE NO.      16-cv-00671-RM-NRN

  Parties                                                      Counsel

  ISABEL VALVERDE,                                             David Seligman
  MARIA SONIA MICOL SIMON,                                     (Pro Se, not present)
  JOSE TREJO,
  MARISOL TREJO,
  OBDULIA JULIE CORTES, and
  VILMA DE JESUS ALVARENGA CARRANZA,

        Plaintiffs,

  v.

  XCLUSIVE STAFFING, INC.,                                     Jonathon Watson
  XCLUSIVE MANAGEMENT, LLC, d/b/a Xclusive Staffing,           Matthew Morrison
  XCLUSIVE STAFFING OF COLORADO, LLC,
  DIANE ASTLEY,
  OMNI INTERLOCKEN COMPANY, L.L.C.,
  OMNI HOTELS MANAGEMENT CORPORATION,
  MARRIOTT INTERNATIONAL, INC.,
  JMIR DTC OPERATOR, LLC, and
  WESTIN DIA OPERATOR, LLC,

        Defendants.



                                 COURTROOM MINUTES

  IN COURT HEARING
  Court in session:          9:04 a.m.

  Appearances of counsel. Present at Plaintiffs’ table are Catherine Ordonez, Grace
  Garbee, and Victoria Guzman.

  Discussion held regarding the settlement issues for today’s hearing and Plaintiff Maria
  Simon’s absence. Mr. Seligman states that Ms. Simon contacted him and requested
Case 1:16-cv-00671-RM-NRN Document 301 Filed 07/03/19 USDC Colorado Page 2 of 2




  that this hearing be reset.

  ORDERED: Ms. Simon’s request to reset this hearing is DENIED.

  Continued discussion held regarding the settlement issues for today’s hearing.

  Court in recess: 10:21 a.m.
  Court in session: 10:33 a.m.

  The Court advises that he will issue a written order regarding the issues discussed at
  today’s hearing.

  Court in recess:              10:36 a.m.
  Total in court time:          1:20
  Hearing concluded
